Citation Nr: 1008594	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  09-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for nonunion of the sternum with residual chest pain.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic obstructive pulmonary disease (COPD).

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
congestive heart failure.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vascular problems.

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
back pain.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
rib pain.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
perforated pancreas.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  By this decision, the RO found the Veteran was 
entitled to compensation under 38 U.S.C.A. § 1151 for 
nonunion of the sternum with residual chest pain, evaluated 
as 20 percent disabling effective January 3, 2007.  The RO 
denied the other 38 U.S.C.A. § 1151 claims listed above.  

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons detailed in the REMAND portion of the 
decision below, the Board finds that further development is 
required with respect to the claim of entitlement to a rating 
in excess of 20 percent for nonunion of the sternum with 
residual chest pain.  Accordingly, this issue are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As an additional matter, the Board observes that the Veteran 
contended at her October 2009 Board hearing that her COPD, 
diabetes, congestive heart failure, vascular problems, back 
pain, rib pain, and/or perforated pancreas were either caused 
or aggravated by her service-connected nonunion of the 
sternum with residual chest pain.  Moreover, several of her 
statements prior to the hearing reflect her contention that 
several of these claimed disabilities, such as back and rib 
pain, originated as a progression of the impairment she 
experienced from the non-union of the sternum.  Thus, she has 
raised claims of secondary service connection pursuant to 38 
C.F.R. § 3.310 (2009).  However, such claims are distinct and 
separate from those pertaining to her current appeal for 
compensation under 38 U.S.C.A. § 1151; i.e., they are not 
part of the current appeal.  Accordingly, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed. 

2.  The preponderance of the competent medical and other 
evidence of record shows that the Veteran's COPD, diabetes, 
congestive heart failure, vascular problems, back pain, rib 
pain, and perforated pancreas are not the result of VA 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for COPD are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2009).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for diabetes are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2009).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for congestive heart failure are not met.  38 U.S.C.A. §§ 
1151, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.361 (2009).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for vascular problems are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2009).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 
for back pain are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.361 (2009).

6.  The criteria for compensation under 38 U.S.C.A. § 1151 
for rib pain are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 (2009).

7.  The criteria for compensation under 38 U.S.C.A. § 1151 
for perforated pancreas are not met.  38 U.S.C.A. §§ 1151, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in April and 
October 2007, both of which were clearly prior to the June 
2008 rating decision that is the subject of this appeal.  
Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate her current 
appellate claims, what information and evidence she must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in her possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  

The Board acknowledges that none of the aforementioned 
notification letters provided to the Veteran appear to 
contain the specific information regarding disability 
rating(s) and effective date(s) mandated by the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, the focus of this case is whether the Veteran 
incurred additional disabilities as a result of VA medical 
treatment, for which, as detailed above, she received 
adequate notification.  In short, the outcome of this case 
does not depend upon the information discussed by the Dingess 
holding.  The Board also notes that, for the reasons stated 
below, the preponderance of the evidence is against these 
claims, and they must be denied.  As such, no disability 
rating and/or effective date is to be assigned or even 
considered for the claimed disabilities.  Consequently, the 
Board concludes that the Veteran has not been prejudiced by 
this lack of notification regarding the Court's holding in 
Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

 (The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the 
Board finds that the Veteran was notified and aware of the 
evidence needed to substantiate her 38 U.S.C.A. § 1151 claims 
and the avenues through which she might obtain such evidence, 
and of the allocation of responsibilities between herself and 
VA in obtaining such evidence.  Accordingly, there is no 
further duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of her claims, to include at 
the October 2009 Board hearing.  The Board notes that various 
VA and private medical records have been obtained in 
conjunction with this case, to include the March 2002 
coronary artery bypass graft surgery that is the basis for 
her 38 U.S.C.A. § 1151 claims.  Nothing indicates the Veteran 
has identified the existence of any other relevant evidence 
that has not been obtained or requested.  Moreover, a 
competent medical opinion was obtained in April 2008 based 
upon review of the records to address the merits of her 
claims of compensation under 38 U.S.C.A. § 1151.  As the 
conclusions advanced by this opinion were based upon an 
accurate understanding of the Veteran's medical history from 
review of her VA claims folder, to include the records from 
the March 2002 VA surgical procedure that is the basis for 
this appeal, the Board finds they are supported by an 
adequate foundation.  No competent medical evidence is of 
record which specifically refutes the findings of the April  
2008 VA medical opinion.  Moreover, while the Veteran has 
contended that the VA has not adequately addressed her claims 
for compensation under 38 U.S.C.A. § 1151, her contentions 
appear to go to the fact that her claims of secondary service 
connection have not been considered.  Therefore, it does not 
appear she has identified any prejudice as to the conclusions 
advanced by the April 2008 VA medical opinion .  Accordingly, 
the Board finds that this opinion is adequate for resolution 
of this case.  Consequently, the Board finds that the duty to 
assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

The Veteran is seeking compensation under 38 U.S.C.A. § 1151 
for COPD, diabetes, congestive heart failure, vascular 
problems, back pain, rib pain, and perforated pancreas which 
she contends originated as a result of  receiving VA medical 
treatment.  Specifically, she contends that it developed as a 
result of coronary artery bypass graft surgery she received 
from VA in March 2002.  

Under the current provisions of 38 U.S.C.A. § 1151 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or (B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).

In this case, the Board finds that the preponderance of the 
competent medical and other evidence of record shows that the 
Veteran's COPD, diabetes, congestive heart failure, vascular 
problems, back pain, rib pain, and perforated pancreas are 
not the result of VA treatment.  For example, the record 
reflects the Veteran was treated for complaints of 
respiratory problems, borderline diabetes mellitus, and 
coronary artery disease (CAD) prior to the March 2002 
procedure.  The records from the procedure itself do not 
indicate she developed any vascular problems, back pain, rib 
pain, or a perforated pancreas as a result thereof.  

The Board further notes that the April 2008 VA medical 
opinion concluded that it was less likely as not (less than 
50/50 probability) that the Veteran's COPD, diabetes, 
congestive heart failure, vascular problems, back pain, rib 
pain, and perforated pancreas were caused by or the result of 
the coronary artery bypass grafted surgery in March 2002.  In 
support of this conclusion the VA clinician who promulgated 
the opinion noted that the diabetes existed prior to the 
March 2002 procedure.  The clinician further noted that the 
Veteran had a long history of tobacco use, that it was 
reported she smoked 3 packs a day for a long time, and that 
this was the main cause of her COPD.  Further, the clinician 
noted that the Veteran had CAD prior to the March 2002 
procedure, that the congestive heart failure stemmed from the 
progression of the CAD, and that the March 2002 procedure 
probably delayed the onset of the congestive heart failure.  
The clinician also noted that a fracture of the 6th rib was 
noted on a November 2002 cxr but not on an April 2002 cxr.  
Finally, the clinician noted that the Veteran's back pain, 
vascular problems, and perforated pancreas were first 
demonstrated years after the March 2002 procedure.

No competent medical evidence is of record which refutes the 
conclusions of the April 2008 VA medical opinion, to include 
the rationale in support thereof.

In view of the foregoing, the Board finds that the claimed 
disabilities are not the result of VA treatment.  As these 
disabilities were not the result of VA treatment, then there 
was clearly no element of fault on the part of VA in 
providing the treatment, hospitalization, surgery, etc., or 
that the disabilities resulted from an event not reasonably 
foreseeable.  Therefore, the preponderance of the evidence is 
against the claims of entitlement to compensation under 
38 U.S.C.A. § 1151, and they must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board wishes to note, however, that by making the above 
determination it does not intimate any opinion as to the 
validity of the Veteran's claims of secondary service 
connection.  Indeed, the Board has no jurisdiction to address 
the merits of such claims at this time.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for COPD 
is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
congestive heart failure is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vascular problems is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for back 
pain is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for rib 
pain is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
perforated pancreas is denied.


REMAND

As already noted, a VA medical opinion was promulgated in 
April 2008 to address the merits of the Veteran's claims of 
compensation under 38 U.S.C.A. § 1151.  However, while this 
opinion did concluded that nonunion of the sternum with 
residual chest pain was due to the March 2002 VA surgical 
procedure, it did not include a physical examination of the 
Veteran showing the current nature and severity of this 
disability.  Moreover, even though the evidence includes 
multiple treatment records pertaining to this disability, it 
does not appear that the Veteran has been accorded a VA 
medical examination for the purpose of evaluating whether she 
satisfies the criteria for a rating in excess of 20 percent 
under the VA rating schedule.  The Board finds that such an 
examination is necessary for a full and fair resolution of 
this claim.  Therefore, the claim will be remanded for such 
an examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for her service-connected nonunion of the 
sternum with residual chest pain since 
July 2009.  After securing any necessary 
release, the AMC/RO should obtain those 
records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to determine the current nature and 
severity of her service-connected 
nonunion of the sternum with residual 
chest pain.  The claims folder should be 
made available to the examiner for review 
before the examination.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in August 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


